BROWN. District Judge.
At about 1 o’clock in the morning of December 31, 1899, the steamship Yucatan, about 835 feet long, while at anchor not far from the (piaranline wharf, Staten Island, was run into and damaged by some scows in tow of the steamtug Municipal coming in light from sea. The tide was strong Hood, and the tow being drawn In a line somewhat crossing the bows of the Yucatan, some of the scows struck her on her port bow, while others swung round and struck her starboard bow, damaging the plates on each side. The defense is that the Yucatan was not anchored on anchorage ground, and that her anchor light was obscured by her letting off steam, and that in consequence she was not. seen until it was too late to avoid her.
The evidence shows that the Yucatan had come in from sea the evening before, too late to pass quarantine, and had anchored for the night only, in order to pass inspection in the morning, and had dropped anchor at a point from a quarter to half a mile above the quarantine dock and about the same distance off the Staten Island shore, which is about one-quarter of the distance from the Staten Island to the Long Island shore. The pilot seems to have supposed he was on the so-called anchorage ground, and the answer so avers. But the chart shows otherwise, and that in that region the official anchorage ground runs very near to the Staten Island shore. Having dropped anchor for- the night only, and for the purpose of inspection the next morning, I cannot find the Yucatan was under any obligation to proceed further up, or near to shore and to the waters designated for. more permanent anchorage. She was not anchored in an unreasonable place, or in a position that was in any way calculated to embarrass or to obstruct the passage of vessels coming up or down the ordinary channel way through the Narrows or mislead them, but was substantially to the west*896ward of tbe ordinary straight course up channel, and other vessels anchored for the night still further to the eastward.
There is no doubt that the Yucatan for the space of an hour more or less before the accident had been blowing off steam. I cannot accept this fact, however, as a sufficient excuse for the Municipal’s running into her. She had a good anchor light about 100 feet forward of the place where the steam was blowing off, and it is very improbable that the steam at that distance would produce a continuous obstruction to the light if any proper lookout had been kept on the Municipal. The master of the Yucatan says it could not do so. The night was not dark, and the Yucatan should have been seen even without lights at an abundant distance for the Municipal to avoid her, and the noise of blowing off steam was a further warning. The Municipal’s proper course was directly up the channel, and there was no good reason for her going so far to the westward as three-quarters of the distance towards the Staten Island shore. From the engineer’s statement, moreover, it appears that he reported the Yucatan to the pilot at a distance of about 900 feet, when the Yucatan was seen by him straight ahead of the Municipal. This distance was much more than was necessary for the Municipal to avoid the Yucatan by going to the right, to the eastward, as she might and should have done. Evidently no timely attempt was made to give the Yucatan proper leeway. The engineer’s estimate of the distance may have been too great, though the error is usually the other way. But the fact that the earliest notice of the near presence of the Yucatan should have come from the engineer, who had none of the duties of a lookout, and who only accidentally saw her, as it would seem, on coming out of the engine room to the starboard side of the tug, points strongly to great remissness in the lookout on the Municipal. This furnishes an all-sufficient explanation of the collision, and fixes the blame upon the Municipal.
The- effort to charge the Yucatan with fault because she was to the eastward of the official anchorage ground, cannot be sustained. The cases cited of The Aller (D. C.) 59 Fed. 491, Id., 20 C. C. A. 79, 73 Fed. 876, and The Heipershausen (D. C.) 56 Fed. 619, do not apply, since the Municipal was not in the least misled, nor embarrassed .by the position of the Yucatan. Had the Yucatan known that the Municipal could not avoid her, and thereafter failed to let out more chain, she might have been held also to blame for not doing so. But the tug was coming up at considerable speed, and the Yucatan is not chargeable with any such knowledge in time to be of any use. She could not have had any reason to suppose that the tug would not keep out of her way, as the tug could have done with perfect ease had she properly observed the Yucatan, until it was too late.
Decree for the Yucatan with costs.